ON PETITION TO REHEAR
The plaintiff in error, Norman Halliburton, has filed a petition to rehear in this case.
It is insisted that the Court should have determined *46the sufficiency of the evidence and that the Court should have granted the petitioner bail.
We carefully examined the evidence in this case, including the question of fear, but since the case must be retried we do not express our opinion on the evidence in this case, which may not be entirely the same on the second trial.
No request was made for bail in petitioner’s previous brief, and it is now denied.
The petition to rehear is overruled.
The Court commends Honorable M. Watkins Ewell, Sr., for his most capable representation of this plaintiff in error by appointment.